Exhibit 99.2 KINROSS GOLD CORPORATION 1.75% CONVERTIBLE SENIOR NOTES DUE 2028 INDENTURE DATED AS OF JANUARY 29, 2008 WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee TABLE OF CONTENTS Page ARTICLE 1DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01. Definitions. 1 Section 1.02. Other Definitions. 9 Section 1.03. Incorporation by Reference of Trust Indenture Act. 10 Section 1.04. Rules of Construction 10 ARTICLE 2THE SECURITIES 11 Section 2.01. Form and Dating. 11 Section 2.02. Execution and Authentication. 12 Section 2.03. Registrar, Paying Agent and Conversion Agent. 12 Section 2.04. [Reserved]. 13 Section 2.05. Holder Lists. 13 Section 2.06. Transfer and Exchange. 13 Section 2.07. Replacement Securities. 24 Section 2.08. Outstanding Securities. 24 Section 2.09. Treasury Securities. 25 Section 2.10. Temporary Securities. 25 Section 2.11. Cancellation. 25 Section 2.12. Defaulted Interest. 25 Section 2.13. CUSIP Numbers. 26 ARTICLE 3REPURCHASE 26 Section 3.01. Offer to Repurchase upon a Fundamental Change. 26 Section 3.02. Repurchase of Securities at the Option of Holders. 29 Section 3.03. Offer to Repurchase for Taxation Reasons. 32 Section 3.04. Repayment to the Issuer 33 Section 3.05. Securities Purchased in Part 34 Section 3.06. Repurchase of Securities by Third Parties 34 Section 3.07. Purchase of Securities in Open Market 34 ARTICLE 4CONVERSION 34 Section 4.01. Right to Conversion 34 Section 4.02. Exercise of Conversion Right; No Adjustment for Interest or Dividends 37 i Page Section 4.03. Conversion Rate Adjustment After Certain Fundamental Change. 39 Section 4.04. Adjustment of Conversion Rate 40 Section 4.05. Conversion Rate 47 Section 4.06. Cash Payments in Lieu of Fractional Shares 47 Section 4.07. Taxes on Shares Issued; Withholding Taxes. 47 Section 4.08. Availability of Shares, Shares to be Fully Paid; Compliance with Governmental Requirements; Listing of Common Shares 49 Section 4.09. Responsibility of Trustee 49 Section 4.10. Notice to Holders Prior to Certain Actions 50 Section 4.11. Settlement upon Conversion 50 Section 4.12. Calculation in Respect of Securities 51 ARTICLE 5COVENANTS 52 Section 5.01. Payment of Securities. 52 Section 5.02. Money for Securities Payments to be Held in Trust. 52 Section 5.03. Reports. 53 Section 5.04. Compliance Certificates 54 Section 5.05. Further Instruments and Acts 54 Section 5.06. Maintenance of Existence as a Corporation 54 Section 5.07. Stay, Extension and Usury Laws 54 Section 5.08. Maintenance of Office or Agency. 54 ARTICLE 6CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE 55 Section 6.01. Issuer May Consolidate, Etc., Only on Certain Terms 55 Section 6.02. Successor Substituted 55 ARTICLE 7DEFAULT AND REMEDIES 55 Section 7.01. Events of Default 55 Section 7.02. Acceleration 57 Section 7.03. Other Remedies. 58 Section 7.04. Waiver of Defaults and Events of Default 58 Section 7.05. Limitations on Suits. 58 Section 7.06. Rights of Holders to Receive Payment and to Convert 59 Section 7.07. Collection Suit by Trustee 59 ii Page Section 7.08. Trustee May File Proofs of Claim 59 Section 7.09. Priorities. 60 Section 7.10. Undertaking for Costs 60 ARTICLE 8TRUSTEE 60 Section 8.01. Obligations of Trustee. 60 Section 8.02. Rights of Trustee. 62 Section 8.03. Individual Rights of Trustee 63 Section 8.04. Trustee’s Disclaimer 63 Section 8.05. Notice of Default or Events of Default 63 Section 8.06. Reports by Trustee to Holders. 64 Section 8.07. Compensation and Indemnity. 64 Section 8.08. Replacement of Trustee. 65 Section 8.09. Successor Trustee by Merger, Etc 65 Section 8.10. Eligibility of Trustee 66 Section 8.11. Conflicting Interests of Trustee 66 Section 8.12. Preferential Collection of Claims Against Issuer 66 ARTICLE 9SATISFACTION AND DISCHARGE OF INDENTURE 66 Section 9.01. Discharge of Indenture 66 Section 9.02. Deposited Monies to Be Held in Trust by Trustee 67 Section 9.03. Paying Agent to Repay Monies Held. 67 Section 9.04. Return of Unclaimed Monies 67 Section 9.05. Reinstatement 68 ARTICLE 10AMENDMENTS; SUPPLEMENTS AND WAIVERS 68 Section 10.01. Without Consent of Holders 68 Section 10.02. With Consent of Holders. 69 Section 10.03. Revocation and Effect of Consents. 70 Section 10.04. Notation on or Conversion of Securities 70 Section 10.05. Trustee to Sign Amendments, Etc 70 Section 10.06. Effect of Supplemental Indentures 70 ARTICLE 11REDEMPTION 71 Section 11.01. Notices to the Trustee. 71 Section 11.02. Redemption. 71 Section 11.03. Sinking Fund 73 iii Page ARTICLE 12MISCELLANEOUS 73 Section 12.01. Notices 73 Section 12.02. Communications by Holders with Other Holder 74 Section 12.03. Certificate and Opinion as to Conditions Precedent. 75 Section 12.04. Record Date for Consent of Holders of Securities 75 Section 12.05. Rules by Trustee, Paying Agent, Registrar and Conversion Agent 75 Section 12.06. Legal Holidays 76 Section 12.07. Governing Law 76 Section 12.08. No Adverse Interpretation of Other Agreements 76 Section 12.09. No Recourse Against Others 76 Section 12.10. No Security Interest Created 76 Section 12.11. Successors 76 Section 12.12. Multiple Counterparts 76 Section 12.13. Separability 76 Section 12.14. Table of Contents, Headings, Etc 76 Section 12.15. Agent for Service; Submission to Jurisdiction 77 Section 12.16. Conversion of Currency. 77 Exhibit A-1 iv THIS INDENTURE dated as of January 29, 2008 is between Kinross Gold Corporation, a corporation amalgamated under the laws of the province of Ontario, Canada (the “Issuer”), and Wells Fargo Bank, National Association, a national banking association, as Trustee (the “Trustee”). In consideration of the purchase of the Securities (as defined herein) by the Holders thereof, both parties agree as follows for the benefit of the other and for the equal and ratable benefit of the Holders. ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Definitions. “Additional Interest” has the meaning set forth in the Registration Rights Agreement. “Affiliate” means, with respect to any specified person, any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person.For the purposes of this definition, “control” when used with respect to any person means the power to direct the management and policies of such person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means any Registrar, Paying Agent or Conversion Agent. “Applicable Conversion Measurement Period” means (i) for Securities that are converted on or after the 23rd Scheduled Trading Day prior to the Final Maturity Date, the 20 consecutive Trading Day period beginning on the third trading day following the 23rd Scheduled Trading Day prior to the Final Maturity Date, and (ii) in all other cases, the 20 consecutive Trading Day period commencing on the third Trading Day following the Conversion Date. “Applicable Conversion Rate” means, as of any Trading Day, the Conversion Rate in effect on such date, after giving effect to any adjustment provided under Sections 4.03 and 4.04 hereof. “Applicable Procedures” means, with respect to any transfer or exchange of or for beneficial ownership interests in a Global Security, the rules and procedures of the Depositary, to the extent applicable to such transfer or exchange. “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial ownership of any particular “person” (as that term is used in Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial ownership of all securities that such “person” has the right to acquire by conversion or exercise of other securities, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition. The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning. 1 “Board of Directors” means the board of directors of the Issuer or a committee of such board duly authorized to act on its behalf hereunder; provided, that in the definition of the term “Fundamental Change”, Board of Directors means the Board of Directors of the Issuer. “Business Day” means a day that is not a Legal Holiday. “Capital Stock” of any Person means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of such Person, but excluding any debt securities convertible into such equity. “cash” means such coin or currency of the United States as at any time of payment is legal tender for the payment of public and private debts. “Closing Sale Price” of the Common Shares or other Capital Stock or similar equity interests or other publicly traded securities on any date means the closing sale price per Common Share or such other Capital Stock or similar equity interest or security (or, if no closing sale price is reported, the average of the closing bid and ask prices or, if more than one in either case, the average of the average closing bid and the average closing ask prices)on such date as reported on the principal U.S. National Securities Exchange on which the Common Shares or such other Capital Stock or similar equity interests or other securities are traded or, if the Common Shares or such other Capital Stock or similar equity interests or other securities are not listed on a U.S. National Securities Exchange, as reported by the principal non-United States market on which the Common Shares or such other Capital Stock or similar equity interests or other securities are traded, or if the Common Shares or such other Capital Stock or similar equity interests or other securities are not listed on a U.S. National Securities Exchange or a non-United States market, by the National Quotation Bureau Incorporated or another established over-the-counter trading market in the United States or Canada.To the extent such prices are reported in Canadian currency, such prices will be converted into U.S. dollars based on the Bank of Canada noon exchange rate as reported for conversion into U.S. dollars on such date.The Closing Sale Price shall be determined without regard to after-hours trading or extended market making.If the foregoing methods are unavailable, the Issuer shall determine the Closing Sale Price on such basis as it considers appropriate. “Common Equity” means common shares, common stock, ordinary shares, depositary shares or other common equity interests which have no preference in respect of dividends or of amounts payable in the event of any voluntary or involuntary liquidation, dissolution or winding-up of the issuer and which are not subject to redemption by the issuer thereof. “Common Shares” means, subject to Section 4.11, the common shares of the Issuer, at the date of this Indenture and any shares of any class or classes of Capital Stock of the Issuer resulting from any reclassification or reclassifications thereof, or, in the event of a merger, consolidation or other similar transaction involving the Issuer that is otherwise permitted hereunder in which the Issuer is not the surviving corporation, the Common Equity of such surviving corporation or its direct or indirect parent corporation; provided, however, that if at any time there shall be more than one such resulting class of Common Equity, the shares of each such class then so issuable on conversion of the Securities shall be substantially in the proportion which the total number of shares of such class resulting from all such reclassifications bears to the total number of shares of all such classes resulting from all such reclassifications. 2 “Company Request” or “Company Order” means a written request or order signed in the name of the Issuer by an Officer of the Issuer and delivered to the Trustee. “Conversion Price” per Common Share as of any day means the result obtained by dividing (i) $1,000 by (ii) the then Applicable Conversion Rate, rounded to the nearest cent. “Corporate Trust Office” means the office of the Trustee at which at any particular time the trust created by this Indenture shall be administered, which initially will be the office of Wells Fargo Bank, National Association located at 625 Marquette Avenue, MAC N9311-110, Minneapolis, Minnesota 55479, attention:Administrator – Kinross Gold Corporation Notes due 2028. “Daily Conversion Value” means, for each of the 20 consecutive Trading Days during the Applicable Conversion Measurement Period, one-twentieth (1/20) of the product of (1) the Applicable Conversion Rate and (2) the Daily VWAP of the Common Shares on such day (or, if applicable, the consideration into which the Common Shares have been converted in connection with certain corporate transactions). “Daily VWAP” for the Common Shares means, for any Trading Day, the per share volume-weighted average price as displayed under the heading “Bloomberg VWAP” on Bloomberg (or any successor service) page KGCAQR in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such trading day (or if such volume-weighted average price is unavailable, the market value of one Common Share on such Trading Day as determined by a nationally recognized independent investment banking firm retained for this purpose by the Issuer). “Default” means, when used with respect to the Securities, any event that is or, after notice or passage of time, or both, would be, an Event of Default. “Definitive Security” means a Security issued in certificated form pursuant to 2.01(c), and includes, individually and collectively, each of the Restricted Definitive Securities and Unrestricted Definitive Securities. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Ex-Dividend Date” means the first date upon which a sale of Common Shares does not automatically transfer the right to receive the relevant distribution from the seller of Common Shares to the buyer. “Final Maturity Date” means March 15, 2028. “Fundamental Change” means the occurrence at any time of any of the following events: 3 (1) consummation of any consolidation, merger, amalgamation, statutory arrangement (involving a business combination), or sale of all or substantially all of the Issuer’s assets or similar transaction involving the Issuer in which the Issuer is not the continuing or surviving corporation or pursuant to which the Common Shares would be converted into cash, securities or other property, in each case, other than a consolidation, merger, amalgamation, statutory arrangement (involving a business combination), a sale of all or substantially all of the Issuer’s assets or similar transaction involving the Issuer in which 90% or more of the total cash, securities or other property into which the Common Shares have been converted (excluding cash payments for fractional shares) consists of Common Equity that is, or upon issuance will be, traded on a U.S. National Securities Exchange or a Recognized Stock Exchange in Canada, or otherwise approved for trading on an established over-the-counter trading market in the United States or Canada; (2) any “person” or “group” (as such terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable), is or becomes the beneficial owner (as such term is defined for purposes of Section 13d-3 under the Exchange Act), directly or indirectly, of more than 50% of the total voting power in the aggregate of all classes of the Capital Stock of the Issuer then outstanding entitled to vote generally in elections of directors; (3) during any period of 12 consecutive months after the date of this Indenture persons who at the beginning of such 12-month period constituted the Board of Directors (together with any new persons whose election was approved by a vote of a majority of the persons then still comprising the Board of Directors who were either members of the Board of Directors at the beginning of such period or whose election, designation or nomination for election was previously so approved) cease for any reason to constitute a majority of the Board of Directors, then in office; (4) the shareholders of the Issuer approve any plan or proposal for the liquidation of the Issuer. Notwithstanding the foregoing, even if any of the events specified in the preceding clauses (1) through (4) have occurred, a Fundamental Change will not be deemed to have occurred and the Issuer shall not be required to deliver a notice incidental thereto if either: (A) the Closing Sale Price per Common Share for any five Trading Days within the period of 10 consecutive Trading Days ending immediately after the later of the Fundamental Change or the public announcement of the Fundamental Change, in the case of a Fundamental Change relating to an acquisition of Capital Stock, equals or exceeds 105% of the Conversion Price in effect on each of those Trading Days; provided, however, that the exception to the definition of “Fundamental Change” specified in this clause (A) shall not apply in the context of a Fundamental Change for purposes of Section 4.01(b)(v) or 4.03; (B) the persons that beneficially own the Issuer’s voting shares immediately prior to the relevant transaction or event beneficially own, directly or indirectly, shares with a majority of the total voting power of all outstanding voting shares of the surviving, continuing or transferee person (or a parent company) of the surviving, continuing or transferee person; or 4 (C) the transaction is effected solely to change the Issuer’s jurisdiction of organization and results in a reclassification, conversion or exchange of the Issuer’s outstanding Common Shares into shares of the surviving entity. For the purposes of this definition, “person” includes any syndicate or group that would be deemed to be a “person” under Section 13(d)(3) of the Exchange Act. “Fundamental Change Purchase Date” has the meaning provided in Section 3.01(b) hereof. “Fundamental Change Purchase Notice” has the meaning provided in Section 3.01(c) hereof. “Fundamental Change Purchase Price” of any Security, means 100% of the principal amount of the Security to be purchased plus accrued and unpaid interest, if any, to, but excluding, the Fundamental Change Purchase Date. “GAAP” means generally accepted accounting principles in Canada as in effect from time to time, or, if the Issuer shall adopt generally accepted accounting principles in the United States or International Financial Reporting Standards as its accounting basis for purposes of its reports filed pursuant to the Exchange Act, such accounting standards as in effect from time to time. “Global Security” means, individually and collectively, each of the Restricted Global Securities and Unrestricted Global Securities, substantially in the form attached as Exhibit A and which is deposited with the Depositary or its custodian and registered in the name of the Depositary or its nominee. “Global Security Legend” means the legend set forth in Section 2.06(f)(ii), which is required to be placed on all Global Securities issued under this Indenture. “Holder” means the person in whose name a Security is registered on the Registrar’s books. “Indenture” means this Indenture, as amended or supplemented from time to time pursuant to the terms hereof. “Indirect Participant” means a Person who holds a beneficial interest in a Global Security through a Participant. “Ineligible Consideration” means any property (including cash) or securities that would not constitute “prescribed securities” for the purposes of clause212(1)(b)(vii)(E) of the Tax Act. 5 “Initial Purchasers” means the initial purchasers acquiring the Securities from the Issuer on the date of this Indenture, for whom Merrill Lynch, Pierce, Fenner & Smith Incorporated and UBS Securities LLC acted as Representatives. “Interest Payment Date” means March 15 and September 15 of each year, commencing September 15, 2008. “Issue Date” of any Security means the date on which the Security was originally issued or deemed issued as set forth on the face of the Security. “Market Disruption Event” means the occurrence or existence for more than a one-half hour period in the aggregate on a Scheduled Trading Day for the Common Shares (or, as and if applicable, other Capital Stock or similar equity interest or other securities) of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by the stock exchange or otherwise) in the Common Shares (or such other capital stock or similar equity interest or other securities) or in any options, contracts or futures contracts relating to the Common Shares (or such other capital stock or similar equity interest or other securities), and such suspension or limitation occurs or exists at any time before 1:00 p.m. (New York City time) on such day. “NYSE” means the New York Stock Exchange. “Officer” means any person holding any of the following positions:the Chairman of the Board, the Chief Executive Officer, the President, any Vice President, the Chief Financial Officer, the Treasurer, the Secretary or any Assistant Secretary. “Officer’s Certificate” means a certificate signed by an Officer of the Issuer and delivered to the Trustee. “Opinion of Counsel” means a written opinion from legal counsel reasonably acceptable to the Trustee.The counsel may be an employee of or counsel to the Issuer or the Trustee. “Participant” means, with respect to the Depositary, a Person who has an account with the Depositary. “Person” or “person” means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof or any syndicate or group that would be deemed to be a “person” under Section 13(d)(3) of the Exchange Act or any other entity. “Private Placement Legend” means the legend set forth in Section 2.06(f)(i) to be placed on all Securities issued under this Indenture except where otherwise permitted by the provisions of this Indenture. “QIB” means a “Qualified Institutional Buyer”, as such term is defined in Rule 144A under the Securities Act. 6 “Recognized Stock Exchange in Canada” means any securities exchange recognized by the Ontario Securities Commission pursuant to Section 21(2) of the Securities Act (Ontario). “Redemption Date” means, with respect to any Security or portion thereof to be redeemed in accordance with the provisions of Section 11.01 hereof, the date fixed for such redemption in accordance with the provisions of Section 11.01 hereof. “Registration Rights Agreement” means the Registration Rights Agreement, dated as of January 29, 2008, among the Issuer and the Initial Purchasers, as amended from time to time in accordance with its terms. “Regular Record Date” means, with respect to each Interest Payment Date, March 1 or September 1 as the case may be, next preceding such Interest Payment Date. “Repurchase Price” of any Security, means 100% of the principal amount of the Security to be purchased plus accrued and unpaid interest, if any, to, but excluding, the Repurchase Date. “Responsible Officer” means, when used with respect to the Trustee, any officer within the corporate trust services division of the Trustee with direct responsibility for the administration of this Indenture and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of such person’s knowledge of and familiarity with the particular subject. “Restricted Definitive Security” means a Definitive Security that is a Restricted Security. “Restricted Global Security” means a Global Security that is a Restricted Security. “Restricted Security” means a Security required to bear the Private Placement Legend. “Rule 144” means Rule 144 under the Securities Act or any successor to such Rule. “Rule 144A” means Rule 144A under the Securities Act or any successor to such Rule. “SEC” means the Securities and Exchange Commission. “Securities” means the 1.75% Convertible Senior Notes due 2028, or any of them (each a “Security”), as amended or supplemented from time to time, that are issued under this Indenture. “Securities Act” means the Securities Act of 1933, as amended. “Securities Custodian” means the Trustee, as custodian with respect to the Securities in global form, or any successor thereto. “Settlement Date” means (i) with respect to a Conversion Obligation settled by Share Settlement, the third Trading Day following the Conversion Date and (ii)with respect to a Conversion Obligation settled by Cash Settlement or Combined Settlement, the third Trading Day immediately following the last day of the Applicable Conversion Measurement Period. 7 “Subsidiary” means, in respect of any Person, any corporation, association, partnership or other business entity of which more than 50% of the total voting power of shares of Capital Stock entitled (without regard to the occurrence of any contingency within the control of such Person to satisfy) to vote in the election of directors, managers, general partners or trustees thereof is at the time owned or controlled, directly or indirectly, by (i) such Person, (ii) such Person and one or more Subsidiaries of such Person or (iii) one or more Subsidiaries of such Person. “Tax Act” means the Income Tax Act (Canada). “Tax Repurchase Date” means the repurchase date specified in a Tax Repurchase Notice. “Tax Repurchase Offer” means a repurchase offer made pursuant to Section3.03 hereof. “Tax Repurchase Price” of any Security, means 100% of the principal amount of the Security to be purchased plus accrued and unpaid interest, if any, to the Tax Repurchase Date. “TIA” means the Trust Indenture Act of 1939, as amended. “Trading Day” means a day during which (i) trading in securities generally occurs on the NYSE or, if the subject securities are not then listed on the NYSE, on the principal other U.S. National Securities Exchange on which such securities are then listed or, if such securities are not then listed on a U.S. National Securities Exchange, on the principal non-U.S. market on which the subject securities are traded or, if the subject securities are not listed on a U.S. National Securities Exchange or a non-U.S. market, quotations for the subject security are available from the National Quotation Bureau or another established over-the-counter trading market in the United States or Canada), (ii)there is no Market Disruption Event and (iii)a Closing Sale Price for the Common Shares (or such other capital stock or similar equity interest or other securities) is available for such day. “Trading Price” means, with respect to the Securities on any date of determination, the average of the secondary market bid quotations per $1,000 principal amount of Securities obtained by the Trustee for a $5,000,000 principal amount of Securities at approximately 3:30p.m., New York City time, on such determination date from two independent nationally recognized securities dealers selected by the Issuer, which may include the Initial Purchasers; provided that if at least two such bids cannot reasonably be obtained by the Trustee, but one such bid can reasonably be obtained by the Trustee, the one bid shall be used.If the Trustee cannot reasonably obtain at least one bid for a $5,000,000 principal amount of Securities from a nationally recognized securities dealer or, in the reasonable judgment of the Issuer, the bid quotations are not indicative of the secondary market value of the Securities, then the Trading Price per $1,000 principal amount of Securities shall be deemed to be less than 98% of the Closing Sale Price of the Common Shares multiplied by the Applicable Conversion Rate on such determination date. “Trustee” means the party named as such in the first paragraph of this Indenture until a successor replaces it in accordance with the provisions of this Indenture, and thereafter means the successor. 8 “Unrestricted Definitive Security” means a Definitive Security that is not a Restricted Definitive Security. “Unrestricted Global Security” means a Global Security that is not a Restricted Global Security. “U.S. National Securities Exchange” means an exchange registered under Section6 of the Exchange Act. “Vice President”, when used with respect to the Issuer or the Trustee, means any vice president, whether or not designated by a number or a word or words added before or after the title “vice president.” Section 1.02.Other Definitions. Term Defined in Section Additional Amounts 4.07 Additional Shares Fundamental Change 4.03(a) Canadian Taxes 4.07 Cash Settlement 4.11(a) Combined Settlement 4.11(a) Conversion Agent 2.03(a) Conversion Date 4.02 Conversion Notice 4.02 Conversion Obligation 4.11(a) Conversion Rate 4.05 Daily Partial Cash Amount 4.11(a)(3) Depositary 2.01(a) DTC 2.01(a) Effective Date 4.03(b) Event of Default 7.01 Expiration Time 4.04(e) Fundamental Change Event Shares 4.03(a) Fundamental Change Purchase Date 3.01(b) Fundamental Change Purchase Notice 3.01(c) Issuer Notice 3.01(b) Legal Holiday 12.06 Make-Whole Cap 4.03(e)(2) Make-Whole Floor 4.03(e)(3) Outstanding 2.08(a) Partial Cash Amount 4.11(a)(3) Paying Agent 2.03(a) Redemption Notice 11.01(b) Registrar 2.03(a) Reference Property 4.01 Refusal Notice 3.03(d) Repurchase Date 3.02(a) Repurchase Notice 3.02(b) Share Price 4.03(b) Share Settlement 4.11(a) Specified Tax 3.03(a) Spin-Off 4.04(c) Tax Repurchase Notice 3.03(a) 9 Section 1.03.Incorporation by Reference of Trust Indenture Act. To the extent required by law (and only to such extent), this Indenture is subject to the mandatory provisions of the TIA, which shall be incorporated by reference in and made a part of this Indenture. The following TIA terms used in this Indenture have the following meanings: “indenture securities” means the Securities; “indenture security Holder” means a Holder of a Security; “indenture to be qualified” means this Indenture; “indenture trustee” or “institutional trustee” means the Trustee; and “obligor” on the Securities means the Issuer and any successor obligor upon the Securities. All other terms used in this Indenture that are defined by the TIA, defined by TIA reference to another statute or defined by SEC rule under the TIA have the meanings so assigned to them. Section 1.04.Rules of Construction.Unless the context otherwise requires: (1)a term has the meaning assigned to it; (2)an accounting term not otherwise defined has the meaning assigned to it in accordance with GAAP; (3)words in the singular include the plural, and words in the plural include the singular; (4)provisions apply to successive events and transactions; (5)the term “merger” includes a statutory share exchange and the term “merged” has a correlative meaning; (6)the masculine gender includes the feminine and the neuter; 10 (7)references to agreements and other instruments include subsequent amendments thereto; and (8)all “Article”, “Exhibit” and “Section” references are to Articles, Exhibits and Sections, respectively, of or to this Indenture unless otherwise specified herein, and the terms “herein”, “hereof” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. ARTICLE 2 THE SECURITIES Section 2.01.Form and Dating. (a)General.The Securities and the Trustee’s certificate of authentication shall be substantially in the form of ExhibitA hereto. The Securities may have notations, legends or endorsements required by applicable law, stock exchange rule or usage. Each Security shall be dated the date of its authentication. The Securities shall be in denominations of $1,000 and integral multiples of $1,000 in excess thereof. The terms and provisions contained in the Securities shall constitute, and are hereby expressly made, a part of this Indenture, and the Issuer and the Trustee, by their execution and delivery of this Indenture, expressly agree to such terms and provisions and to be bound thereby. However, to the extent any provision of any Security conflicts with the express provisions of this Indenture, the provisions of this Indenture shall govern and be controlling. (b)Global Securities.Securities issued in global form shall be substantially in the form of ExhibitA attached hereto (including the Global Security Legend thereon and the “Schedule of Exchanges of Interests in the Global Security” attached thereto). Securities issued in definitive form shall be substantially in the form of ExhibitA attached hereto (but without the Global Security Legend thereon and without the “Schedule of Exchanges of Interests in the Global Security” attached thereto). Each Global Security shall represent such of the outstanding Securities as shall be specified therein and each shall provide that it shall represent the aggregate principal amount of outstanding Securities from time to time endorsed thereon and that the aggregate principal amount of outstanding Securities represented thereby may from time to time be reduced or increased, as appropriate, to reflect exchanges, replacements, purchases or redemptions. Any endorsement of a Global Security to reflect the amount of any increase or decrease in the aggregate principal amount of outstanding Securities represented thereby shall be made by the Trustee or the Securities Custodian, at the direction of the Trustee, in accordance with instructions given by the Holder thereof as required by Section 2.06 hereof. Participants shall have no rights under this Indenture with respect to any Global Security held on their behalf by the Depositary or under the Global Security, and the Depositary (including, for this purpose, its nominee) may be treated by the Issuer, the Trustee and any agent of the Issuer or the Trustee as the absolute owner and Holder of such Global Security for all purposes whatsoever.Notwithstanding the foregoing, nothing herein shall (1) prevent the Issuer, the Trustee or any agent of the Issuer or the Trustee from giving effect to any written certification, proxy or other authorization furnished by the Depositary or (2) impair, as between the Depositary and Participants, the operation of customary practices governing the exercise of the rights of a Holder of any Security. 11 (c)Definitive Securities.Securities issued in non-global form shall be substantially in the form of Exhibit A attached hereto except that such Security shall not bear the Global Security Legend and shall not have the “Schedule of Exchanges of Interests in the Global Security” attached thereto.No Security shall be issued as a Definitive Security, and no Holder shall be entitled to have Securities registered in their names, to receive physical delivery of the Securities or to be considered the owner of the Securities, except in the circumstances described in Section 2.06(a). Section 2.02.Execution and Authentication. Any two authorized Officers shall sign the Securities for the Issuer by manual or facsimile signature.Typographic and other minor errors or defects in any such facsimile signature shall not affect the validity or enforceability of any Security that has been authenticated and delivered by the Trustee. If an Officer whose signature is on a Security no longer holds that office at the time a Security is authenticated, the Security shall nevertheless be valid. A Security shall not be valid until authenticated by the manual signature of the Trustee. The signature shall be conclusive evidence that the Security has been authenticated under this Indenture. On the Issue Date, the Trustee shall, upon a written order of the Issuer signed by an Officer (an “Authentication Order”), authenticate Securities for original issue up to $460,000,000 in aggregate principal amount and, upon delivery of any Authentication Order at any time and from time to time thereafter, the Trustee shall authenticate Securities in an aggregate principal amount specified in such Authentication Order, provided that the aggregate principal amount of Securities outstanding at any time may not exceed $460,000,000, other than Securities which have been determined to be lost, destroyed or wrongfully taken and Replacement Securities issued in replacement thereof. The Trustee may appoint an authenticating agent acceptable to the Issuer to authenticate Securities. An authenticating agent may authenticate Securities whenever the Trustee may do so. Each reference in this Indenture to authentication by the Trustee includes authentication by such agent. An authenticating agent has the same rights as an Agent to deal with Holders or an Affiliate of the Issuer. Section 2.03.Registrar, Paying Agent and Conversion Agent. The Issuer shall maintain an office or agency where Securities may be presented for registration of transfer or for exchange (“Registrar”), an office or agency where Securities may be presented for payment (“Paying Agent”) and an office or agency where Securities may be presented for conversion (“Conversion Agent”) and one or more offices or agencies where notices and demands to or upon the Issuer in respect of the Securities and this Indenture may be served.The Issuer will at all times maintain a Paying Agent, Conversion Agent, Registrar and an office or agency where notices and demands to or upon the Issuer in respect of the Securities and this Indenture may be served in the United States.The Registrar shall keep a register of the Securities and of their transfer and exchange. The Issuer may appoint one or more co-registrars and one or more additional paying agents or conversion agents.The term “Registrar” includes any co-registrar, the term “Paying Agent” includes any additional paying agent and the term “Conversion Agent” includes any additional conversion agent.The Issuer may change any Paying Agent, Registrar or Conversion Agent without notice to any Holder. 12 The Issuer shall enter into an appropriate agency agreement with any Agent not a party to this Indenture, provided that the Agent may be an Affiliate of the Trustee.The agreement shall implement the provisions of this Indenture that relate to such Agent.The Issuer shall promptly notify the Trustee in writing of the name and address of any Agent not a party to this Indenture. If the Issuer fails to appoint or maintain another entity as Registrar, Paying Agent, Conversion Agent or agent for service of notices and demands in any place required by this Indenture, the Trustee shall act as such. The Issuer or any of its Subsidiaries may act as Paying Agent, Registrar or Conversion Agent . The Issuer initially appoints The Depository Trust Company (“DTC”) to act as Depositary with respect to the Global Securities. The Issuer initially appoints the Trustee to act as the Registrar, Paying Agent and Conversion Agent and to act as Securities Custodian with respect to the Global Securities and initially designates the Corporate Trust Office of the Trustee as an office or agency where notices and demands to or upon the Issuer in respect of the Securities and this Indenture shall be served. Section 2.04.[Reserved]. Section 2.05.Holder Lists. The Trustee shall preserve in as current a form as is reasonably practicable the most recent list available to it of the names and addresses of all Holders and shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar, the Issuer shall furnish to the Trustee in writing at least seven Business Days before each interest payment date and at such other times as the Trustee may request in writing, a list in such form and as of such date as the Trustee may reasonably require of the names and addresses of the Holders of Securities and the Issuer shall otherwise comply with TIA § 312(a). Section 2.06.Transfer and Exchange. (a)Transfer and Exchange of Global Securities. A Global Security may not be transferred as a whole except by the Depositary to a nominee of the Depositary, by a nominee of the Depositary to the Depositary or to another nominee of the Depositary, or by the Depositary or any such nominee to a successor Depositary or a nominee of such successor Depositary. All Global Securities will be exchanged by the Issuer for Definitive Securities if (i) the Issuer delivers to the Trustee notice from the Depositary that it is unwilling or unable to continue to act as Depositary or that it is no longer a clearing agency registered under the Exchange Act and, in either case, a successor Depositary is not appointed by the Issuer within 90 days after the date of such notice from the Depositary, (ii) the Issuer in its sole discretion determines that the Global Securities (in whole but not in part) should be exchanged for Definitive Securities and delivers a written notice to such effect to the Trustee or (iii) upon the demand of Holders during an Event of Default that is continuing. Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above, Definitive Securities shall be issued in such names as the Depositary shall instruct the Trustee. Global Securities also may be exchanged or replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof. Every Security authenticated and delivered in exchange for, or in lieu of, a Global Security or any portion thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and delivered in the form of, and shall be, a Global Security. A Global Security may not be exchanged for another Security other than as provided in this Section 2.06(a), however, beneficial interests in a Global Security may be transferred and exchanged as provided in Section 2.06(b) or (c) hereof. 13 (b)Transfer and Exchange of Beneficial Interests in the Global Securities.The transfer and exchange of beneficial interests in the Global Securities shall be effected through the Depositary, in accordance with the provisions of this Indenture and the Applicable Procedures. Beneficial interests in the Restricted Global Securities shall be subject to the restrictions set forth herein to the extent required by the Securities Act. Transfers of beneficial interests in the Global Securities also shall require compliance with either subparagraph (i)or (ii) below, as applicable, as well as one or more of the other following subparagraphs, as applicable: (i)Transfer of Beneficial Interests in the Same Global Security. Beneficial interests in any Restricted Global Security may be transferred to Persons who take delivery thereof in the form of a beneficial interest in the same Restricted Global Security in accordance with the transfer restrictions set forth in the Private Placement Legend. Beneficial interests in any Unrestricted Global Security may be transferred to Persons who take delivery thereof in the form of a beneficial interest in an Unrestricted Global Security. No written orders or instructions shall be required to be delivered to the Registrar to effect the transfers described in this Section 2.06(b)(i). (ii)All Other Transfers and Exchanges of Beneficial Interests in Global Securities. In connection with all transfers and exchanges of beneficial interests that are not subject to Section 2.06(b)(i) above, the transferor of such beneficial interest must deliver to the Registrar either (A) (1) a written order from a Participant or an Indirect Participant given to the Depositary in accordance with the Applicable Procedures directing the Depositary to credit or cause to be credited a beneficial interest in another Global Security in an amount equal to the beneficial interest to be transferred or exchanged and (2) instructions given in accordance with the Applicable Procedures containing information regarding the Participant account to be credited with such increase or (B) (1) a written order from a Participant or an Indirect Participant given to the Depositary in accordance with the Applicable Procedures directing the Depositary to cause to be issued a Definitive Security in an amount equal to the beneficial interest to be transferred or exchanged and (2) instructions given by the Depositary to the Registrar containing information regarding the Person in whose name such Definitive Security shall be registered to effect the transfer or exchange referred to in (1) above. Upon satisfaction of all of the requirements for transfer or exchange of beneficial interests in Global Securities contained in this Indenture and the Securities or otherwise applicable under the Securities Act, the Trustee shall adjust the principal amount of the relevant Global Security(ies) pursuant to Section 2.06(g) hereof. (iii)Transfer of Beneficial Interests to Another Restricted Global Security. A beneficial interest in any Restricted Global Security may be transferred to a Person who takes delivery thereof in the form of a beneficial interest in another Restricted Global Security if the transfer complies with the requirements of Section 2.06(b)(ii) above and the Registrar receives from the transferor a certificate in the form of Exhibit B hereto, including the certifications in item (1) thereof. 14 (iv)Transfer and Exchange of Beneficial Interests in a Restricted Global Security for Beneficial Interests in an Unrestricted Global Security. A beneficial interest in any Restricted Global Security may be exchanged by any holder thereof for a beneficial interest in an Unrestricted Global Security or transferred to a Person who takes delivery thereof in the form of a beneficial interest in an Unrestricted Global Security if the exchange or transfer complies with the requirements of Section 2.06(b)(ii) above and: (A)such transfer is effected pursuant to the Shelf Registration Statement in accordance with the Registration Rights Agreement; (B)in the case of a transfer to a bona fide acquirer, such transfer is effected after July29, 2008, and, in the case of such transfers effected after July29, 2008 and prior to January 30, 2009, no Company Order suspending the operation of this Section 2.06(b)(iv)(B) has been received by the Trustee which has not been rescinded by the Issuer; or (C)the Registrar receives the following: (1)if the holder of such beneficial interest in a Restricted Global Security proposes to exchange such beneficial interest for a beneficial interest in an Unrestricted Global Security, a certificate from such holder in the form of Exhibit C hereto, including the certifications in item (1)(a) thereof; or (2)if the holder of such beneficial interest in a Restricted Global Security proposes to transfer such beneficial interest to a Person who shall take delivery thereof in the form of a beneficial interest in an Unrestricted Global Security, a certificate from such holder in the form of Exhibit B hereto, including the certifications in item (3) thereof; and, in each such case set forth in this subparagraph (C), if the Applicable Procedures so require, an Opinion of Counsel to the effect that such exchange or transfer is in compliance with the Securities Act and that the restrictions on transfer contained herein and in the Private Placement Legend are no longer required in order to maintain compliance with the Securities Act. 15 If any such transfer is effected pursuant to this clause (iv) at a time when an Unrestricted Global Security has not yet been issued, the Issuer shall issue and, upon receipt of an Authentication Order in accordance with Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global Securities in an aggregate principal amount equal to the aggregate principal amount of beneficial interests transferred pursuant to this clause (iv). Beneficial interests in an Unrestricted Global Security cannot be exchanged for, or transferred to Persons who take delivery thereof in the form of, a beneficial interest in a Restricted Global Security. (c)Transfer or Exchange of Beneficial Interests for Definitive Securities. (i)Beneficial Interests in Restricted Global Securities to Restricted Definitive Securities. If any holder of a beneficial interest in a Restricted Global Security proposes to exchange such beneficial interest for a Restricted Definitive Security or to transfer such beneficial interest to a Person who takes delivery thereof in the form of a Restricted Definitive Security, then, upon receipt by the Registrar of the following documentation: (A)if the holder of such beneficial interest in a Restricted Global Security proposes to exchange such beneficial interest for a Restricted Definitive Security, a certificate from such holder in the form of Exhibit C hereto, including the certifications in item (2)(a) thereof; (B)if such beneficial interest is being transferred to a QIB in accordance with Rule 144A under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (1) thereof; (C)if such beneficial interest is being transferred pursuant to an exemption from the registration requirements of the Securities Act in accordance with Rule 144 under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (3)(a) thereof; (D)if such beneficial interest is being transferred to the Issuer or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (2)(b) thereof; or (E)if such beneficial interest is being transferred pursuant to an effective registration statement under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, includingthe certifications in item (2)(c) thereof, the Trustee shall cause the aggregate principal amount of the applicable Global Security to be reduced accordingly pursuant to Section 2.06(g) hereof, and the Issuer shall execute and the Trustee shall authenticate and deliver to the Person designated in the instructions a Definitive Security in the appropriate principal amount. Any Definitive Security issued in exchange for a beneficial interest in a Restricted Global Security pursuant to this Section 2.06(c) shall be registered in such name or names and in such authorized denomination or denominations as the holder of such beneficial interest shall instruct the Registrar through instructions from the Depositary and the Participant or Indirect Participant. The Trustee shall deliver such Definitive Securities to the Persons in whose names such Securities are so registered. Any Definitive Security issued in exchange for a beneficial interest in a Restricted Global Security pursuant to this Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject to all restrictions on transfer contained therein. 16 (ii)Beneficial Interests in Restricted Global Securities to Unrestricted Definitive Securities. A holder of a beneficial interest in a Restricted Global Security may exchange such beneficial interest for an Unrestricted Definitive Security or may transfer such beneficial interest to a Person who takes delivery thereof in the form of an Unrestricted Definitive Security only if: (A)such transfer is effected pursuant to the Shelf Registration Statement in accordance with the Registration Rights Agreement; (B)in the case of a transfer to a bona fide acquirer, such transfer is effected after July29, 2008, and, in the case of such transfers effected after July29, 2008 and prior to January 30, 2009, no Company Order suspending the operation of this Section 2.06(c)(ii)(B) has been received by the Trustee which has not been rescinded by the Issuer; or (C)the Registrar receives the following: (1)if the holder of such beneficial interest in a Restricted Global Security proposes to exchange such beneficial interest for an Unrestricted Definitive Security, a certificate from such holder in the form of Exhibit C hereto, including the certifications in item (1)(b) thereof; or (2)if the holder of such beneficial interest in a Restricted Global Security proposes to transfer such beneficial interest to a Person who shall take delivery thereof in the form of an Unrestricted Definitive Security, a certificate from such holder in the form of Exhibit B hereto, including the certifications in item (4) thereof; and, in each such case set forth in this subparagraph (C), if the Applicable Procedures so require, an Opinion of Counsel to the effect that such exchange or transfer is in compliance with the Securities Act and that the restrictions on transfer contained herein and in the Private Placement Legend are no longer required in order to maintain compliance with the Securities Act. (iii)Beneficial Interests in Unrestricted Global Securities to Unrestricted Definitive Securities. If any holder of a beneficial interest in an Unrestricted Global Security proposes to exchange such beneficial interest for an Unrestricted Definitive Security or to transfer such beneficial interest to a Person who takes delivery thereof in the form of an Unrestricted Definitive Security, then, upon satisfaction of the conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the aggregate principal amount of the applicable Global Security to be reduced accordingly pursuant to Section 2.06(g) hereof, and the Issuer shall execute and the Trustee shall authenticate and deliver to the Person designated in the instructions an Unrestricted Definitive Security in the appropriate principal amount. Any Definitive Security issued in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii) shall be registered in such name or names and in such authorized denomination or denominations as the holder of such beneficial interest shall instruct the Registrar through instructions from the Depositary and the Participant or Indirect Participant. The Trustee shall deliver such Definitive Securities to the Persons in whose names such Securities are so registered. Any Definitive Security issued in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii) shall not bear the Private Placement Legend. 17 (d)Transfer and Exchange of Definitive Securities for Beneficial Interests. (i)Restricted Definitive Securities to Beneficial Interests in Restricted Global Securities. If any Holder of a Restricted Definitive Security proposes to exchange such Security for a beneficial interest in a Restricted Global Security or to transfer such Restricted Definitive Securities to a Person who takes delivery thereof in the form of a beneficial interest in a Restricted Global Security, then, upon receipt by the Registrar of the following documentation: (A)if the Holder of such Restricted Definitive Security proposes to exchange such Security for a beneficial interest in a Restricted Global Security, a certificate from such Holder in the form of Exhibit C hereto, including the certifications in item (2)(b) thereof; (B)if such Restricted Definitive Security is being transferred to a QIB in accordance with Rule 144A under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (1) thereof; (C)if such Restricted Definitive Security is being transferred pursuant to an exemption from the registration requirements of the Securities Act in accordance with Rule 144 under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (3)(a) thereof; (D)if such Restricted Definitive Security is being transferred to the Issuer or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (3)(b) thereof; or (E)if such Restricted Definitive Security is being transferred pursuant to an effective registration statement under the Securities Act, a certificate to the effect set forth in Exhibit B hereto, including the certifications in item (3)(c) thereof, the Trustee shall cancel the Restricted Definitive Security, and increase or cause to be increased the aggregate principal amount of the appropriate Restricted Global Security. (ii)Restricted Definitive Securities to Beneficial Interests in Unrestricted Global Securities. A Holder of a Restricted Definitive Security may exchange such Security for a beneficial interest in an Unrestricted Global Security or transfer such Restricted Definitive Security to a Person who takes delivery thereof in the form of a beneficial interest in an Unrestricted Global Security only if: 18 (A)such transfer is effected pursuant to the Shelf Registration Statement in accordance with the Registration Rights Agreement; (B)in the case of a transfer to a bona fide acquirer, such transfer is effected after July29, 2008, and, in the case of such transfers effected after July29, 2008 and prior to January 30, 2009, no Company Order suspending the operation of this Section 2.06(d)(ii)(B) has been received by the Trustee which has not been rescinded by the Issuer; or (C)the Registrar receives the following: (1)if the Holder of such Definitive Securities proposes to exchange such Securities for a beneficial interest in the Unrestricted Global Security, a certificate from such Holder in the form of Exhibit C hereto, including the certifications in item (1)(c) thereof; or (2)if the Holder of such Definitive Securities proposes to transfer such Securities to a Person who shall take delivery thereof in the form of a beneficial interest in the Unrestricted Global Security, a certificate from such Holder in the form of Exhibit B hereto, including the certifications in item (4) thereof; and, in each such case set forth in this subparagraph (C), if the Applicable Procedures so require, an Opinion of Counsel to the effect that such exchange or transfer is in compliance with the Securities Act and that the restrictions on transfer contained herein and in the Private Placement Legend are no longer required in order to maintain compliance with the Securities Act. Upon satisfaction of the conditions of any of the subparagraphs in this Section 2.06(d)(ii), the Trustee shall cancel the Definitive Securities and increase or cause to be increased the aggregate principal amount of the Unrestricted Global Security. (iii)Unrestricted Definitive Securities to Beneficial Interests in Unrestricted Global Securities. A Holder of an Unrestricted Definitive Security may exchange such Security for a beneficialinterest in an Unrestricted Global Security or transfer such Definitive Securities to a Person who takes delivery thereof in the form of a beneficial interest in an Unrestricted Global Security at any time. Upon receipt of a request for such an exchange or transfer, the Trustee shall cancel the applicable Unrestricted Definitive Security and increase or cause to be increased the aggregate principal amount of one of the Unrestricted Global Securities. If any such exchange or transfer from a Definitive Security to a beneficial interest is effected pursuant to subparagraphs (ii) or (iii) above at a time when an Unrestricted Global Security has not yet been issued, the Issuer shall issue and, upon receipt of an Authentication Order in accordance with Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global Securities in an aggregate principal amount equal to the principal amount of Definitive Securities so transferred. 19 (e)Transfer and Exchange of Definitive Securities for Definitive Securities. Upon request by a Holder of Definitive Securities and such Holder’s compliance with the provisions of this Section 2.06(e), the Registrar shall register the transfer or exchange of Definitive Securities. Prior to such registration of transfer or exchange, the requesting Holder shall present or surrender to the Registrar the Definitive Securities duly endorsed or accompanied by a written instruction of transfer in form satisfactory to the Registrar duly executed by such Holder or by its attorney, duly authorized in writing. In addition, the requesting Holder shall provide any additional certifications, documents and information, as applicable, required pursuant to the following provisions of this Section 2.06(e). (i)Restricted Definitive Securities to Restricted Definitive Securities. Any Restricted Definitive Security may be transferred to and registered in the name of Persons who take delivery thereof in the form of a Restricted Definitive Security if the Registrar receives the following: (A)if the transfer will be made pursuant to Rule 144A under the Securities Act, then the transferor must deliver a certificate in the form of Exhibit B hereto, including the certifications in item (1) thereof; or (B)if the transfer will be made pursuant to any other exemption from the registration requirements of the Securities Act, then the transferor must deliver a certificate in the form of Exhibit B hereto, including the certifications, certificates and Opinion of Counsel required by item (3) thereof, if applicable. (ii)Restricted Definitive Securities to Unrestricted Definitive Securities. Any Restricted Definitive Security may be exchanged by the Holder thereof for an Unrestricted Definitive Security or transferred to a Person or Persons who take delivery thereof in the form of an Unrestricted Definitive Security if: (A)any such transfer is effected pursuant to the Shelf Registration Statement in accordance with the Registration Rights Agreement; (B)in the case of a transfer to a bona fide acquirer, such transfer is effected after July29, 2008, and, in the case of such transfers effected after July29, 2008 and prior to January 30, 2009, no Company Order suspending the operation of this Section 2.06(e)(iii)(C) has been received by the Trustee which has not been rescinded by the Issuer; or (C)the Registrar receives the following: (1)if the Holder of such Restricted Definitive Securities proposes to exchange such Securities for an Unrestricted Definitive Security, a certificate from such Holder in the form of Exhibit C hereto, including the certifications in item (1)(d) thereof; or (2)if the Holder of such Restricted Definitive Securities proposes to transfer such Securities to a Person who shall takedelivery thereof in the form of an Unrestricted Definitive Security, a certificate from such Holder in the form of Exhibit B hereto, including the certifications in item (4) thereof; 20 and, in each such case set forth in this subparagraph (C), an Opinion of Counsel in form reasonably acceptable to the Issuer to the effect that such exchange or transfer is in compliance with the Securities Act and that the restrictions on transfer contained herein and in the Private Placement Legend are no longer required in order to maintain compliance with the Securities Act. (iii)Unrestricted Definitive Securities to Unrestricted Definitive Securities. A Holder of Unrestricted Definitive Securities may transfer such Securities to a Person who takes delivery thereof in the form of an Unrestricted Definitive Security. Upon receipt of a request to register such a transfer, the Registrar shall register the Unrestricted Definitive Securities pursuant to the instructions from the Holder thereof. (f)Legends. The following legends shall appear on the face of all Global Securities and Definitive Securities issued under this Indenture unless specifically stated otherwise in the applicable provisions of this Indenture. (i)Private Placement Legend. (A)Except as permitted by subparagraph (B) below, each Global Security and each Definitive Security (and all Securities issued in exchange therefor or substitution thereof) shall bear the legend in substantially the following form: “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.BY ITS ACQUISITION HEREOF, THE HOLDER AGREES (1) THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY, EXCEPT (A) TO THE ISSUER, KINROSS GOLD CORPORATION, OR A SUBSIDIARY OF THE ISSUER; (B)UNDER A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT; (C)TO A PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A ADOPTED UNDER THE SECURITIES ACT) THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER AND TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, ALL IN COMPLIANCE WITH RULE 144A (IF AVAILABLE); OR (D) UNDER ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND (2)THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO THE TRANSFER AGENT AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE REQUIRED TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.” (B)Notwithstanding the foregoing, any Global Security or Definitive Security issued pursuant to subparagraphs (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii) or (e)(iii) of this Section 2.06 (and all Securities issued in exchange therefor or substitution thereof) shall not bear the Private Placement Legend. 21 (ii)Global Security Legend. Each Global Security shall bear a legend in substantially the following form: “THIS GLOBAL SECURITY IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE GOVERNING THIS SECURITY) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL SECURITY MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (III)THIS GLOBAL SECURITY MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL SECURITY MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER.” (iii)Canadian Legends. (A)Until May 30, 2008, each Global Security and each Definitive Security (and all Securities issued in exchange therefore or substitution thereof), and any share certificate representing Common Shares issued upon conversion of the Securities shall bear a legend in the following form: “IN CANADA, UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE MAY 30, 2008.” (B)Each share certificate representing Common Shares issued upon conversion of the Securities shall also bear a legend in the following form (provided that such legend may be removed at such time as the Private Placement Legend and the Canadian legend in section 2.06(f)(iii)(A) are no longer required pursuant to this Indenture): “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY CERTIFICATE REPRESENTING SUCH CERTIFICATES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON TSX”. (g)Cancellation and/or Adjustment of Global Securities. At such time as all beneficial interests in a particular Global Security have been exchanged for Definitive Securities or a particular Global Security has been redeemed, repurchased or canceled in whole and not in part, each such Global Security shall be returned to or retained and canceled by the Trustee in accordance with Section 2.11 hereof. At any time prior to such cancellation, if any beneficial interest in a Global Security is exchanged for or transferred to a Person who will take delivery thereof in the form of a beneficial interest in another Global Security or for Definitive Securities, the principal amount of Securities represented by such Global Security shall be reduced accordingly and an endorsement shall be made on such Global Security by the Trustee or by the Depositary at the direction of the Trustee to reflect such reduction; and if the beneficial interest is being exchanged for or transferred to a Person who will take delivery thereof in the form of a beneficial interest in another Global Security, such other Global Security shall be increased accordingly and an endorsement shall be made on such Global Security by the Trustee or by the Depositary at the direction of the Trustee to reflect such increase. 22 (h)General Provisions Relating to Transfers and Exchanges. (i)To permit registration of transfers and exchanges, the Issuer shall execute and the Trustee shall authenticate Global Securities and Definitive Securities upon the Issuer’s order or at the Registrar’s request. (ii)No service charge shall be made to a holder of a beneficial interest in a Global Security or to a Holder of a Definitive Security for any registration of transfer or exchange, but the Issuer may require payment of a sum sufficient to cover any transfer tax or similar governmental charge payable in connection therewith (other than any such transfer taxes or similar governmental charge payable upon exchange or transfer pursuant to Sections 2.10 and 10.04 hereof). (iii)The Registrar shall not be required to register the transfer of or exchange any Security surrendered for conversion in whole or in part, except the unsurrendered portion of any Security being redeemed in part. (iv)All Global Securities and Definitive Securities issued upon any registration of transfer or exchange of Global Securities or Definitive Securities shall be the valid obligations of the Issuer, evidencing the same debt, and entitled to the same benefits under this Indenture, as the Global Securities or Definitive Securities surrendered upon such registration of transfer or exchange. (v)The Issuer shall not be required (A) to issue, to register the transfer of or to exchange any Securities surrendered for conversion during a period beginning at the opening of business 15 days before the day of any surrender of Securities for conversion pursuant to Article 4 and ending at the close of business on the day of surrender, (B) to register the transfer of or to exchange or convert any Security so surrendered for conversion in whole or in part, except the unsurrendered portion of any Security being converted in part or (C) to register the transfer of or to exchange or convert a Security between a record date and the next succeeding Interest Payment Date. (vi)Prior to due presentment for the registration of a transfer of any Security, the Trustee, any Agent and the Issuer may deem and treat the Person in whose name any Security is registered as the absolute owner of such Security for the purpose of receiving payment of principal of and interest on such Securities and for all other purposes, and none of the Trustee, any Agent or the Issuer shall be affected by notice to the contrary. (vii) The Trustee shall authenticate Global Securities and Definitive Securities in accordance with the provisions of Section 2.02 hereof. 23 (viii) All certifications, certificates and Opinions of Counsel required to be submitted to the Registrar pursuant to this Section 2.06 to effect a registration of transfer or exchange may be submitted by facsimile, electronic mail or similar transmission. (ix)The Trustee shall have no obligation or duty to monitor, determine or inquire as to compliance with any restrictions on transfer imposed under this Indenture or under applicable law with respect to any transfer of any interest in any Security (including any transfers between or among Depositary Participants or Beneficial Owners of interests in any Global Security) other than to require delivery of such certificates and other documentation or evidence as are expressly required by, and to do so if and when expressly required by the terms of, this Indenture, and to examine the same to determine substantial compliance as to form with the express requirements hereof. (x)For greater certainty, none of the transfers or exchanges provided in this Section 2.06 or in Section 2.07 shall be or be deemed to be a novation, extinguishment, settlement or any other form of repayment and reissue of the indebtedness of the Issuer evidenced by this Indenture. Section 2.07.Replacement Securities. If a mutilated Security is surrendered to the Registrar or if the Holder of a Security claims that the Security has been lost, destroyed or wrongfully taken, the Issuer shall issue and the Trustee shall authenticate, upon receipt of an Authentication Order, a replacement Security. If required by the Trustee or the Issuer, such Holder shall furnish an indemnity bond sufficient in the judgment of the Issuer and the Trustee to protect the Issuer, the Trustee, the Paying Agent, the Registrar and any co-registrar from any loss which any of them may suffer if a Security is replaced. The Issuer and the Trustee may charge the Holder for their expenses in replacing a Security. Every replacement Security is an additional obligation of the Issuer and shall be entitled to all of the benefits of this Indenture equally and proportionately with all other Securities duly issued hereunder. Section 2.08.Outstanding Securities. The Securities outstanding (“Outstanding”) at any time are all the Securities authenticated by the Trustee except for those canceled by it, those delivered to it for cancellation, those reductions in the interest in a Global Security effected by the Trustee in accordance with the provisions hereof, and those described in this Section as not outstanding. Except as set forth in Section 2.09 hereof, a Security does not cease to be outstanding because the Issuer or an Affiliate of the Issuer holds the Security. If a Security is replaced pursuant to Section 2.07 hereof, it ceases to be outstanding unless the Trustee and the Issuer receive proof satisfactory to them that the replaced Security is held by a bona fide purchaser thereof. If the principal amount of any Security is considered paid under Section 4.01 hereof, it ceases to be outstanding and interest on it ceases to accrue. 24 If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any thereof) segregates and holds in trust, in accordance with this Indenture, on a Repurchase Date, Tax Repurchase Date, Redemption Date or maturity date money sufficient to pay all principal and accrued interest, if any, payable on that date with respect to the Securities (or portions thereof) to be repurchased, redeemed or maturing, as the case may be, and the Paying Agent is not prohibited from paying such money to the Holders on that date pursuant to the terms of this Indenture, then on and after that date such Securities (or portions thereof) cease to be outstanding and interest on them ceases to accrue. Section 2.09.Treasury Securities. In determining whether the Holders of the required principal amount of Securities have concurred in any direction, waiver or consent, Securities owned by the Issuer, or by any Affiliate of the Issuer, shall be considered as though not outstanding, except that for the purposes of determining whether the Trustee shall be protected in relying on any such direction, waiver or consent, only Securities that a Responsible Officer of the Trustee actually knows are so owned shall be so disregarded. Section 2.10.Temporary Securities. Until certificates representing Securities are ready for delivery, the Issuer may prepare and execute and the Trustee, upon receipt of an Authentication Order, shall authenticate temporary Securities.Temporary Securities shall be substantially in the form of certificated Securities but may have variations that the Issuer considers appropriate for temporary Securities. Without unreasonable delay, the Issuer shall prepare and the Trustee shall authenticate Definitive Securities in exchange for temporary Securities. After the preparation of Definitive Securities, the temporary Securities shall be exchangeable for Definitive Securities of such series upon surrender of the temporary Securities to a Registrar, without charge to the Holder.Upon surrender for cancellation of any one or more temporary Securities, the Issuer shall execute and the Trustee shall authenticate and deliver in exchange therefor one or more Definitive Securities, of any authorized denominations and of like tenor.Holders of temporary Securities shall be entitled to all of the benefits of this Indenture. Section 2.11.Cancellation. The Issuer at any time may deliver Securities to the Trustee for cancellation. The Registrar and Paying Agent shall forward to the Trustee any Securities surrendered to them for registration of transfer, exchange or payment. The Trustee and no one else shall cancel and dispose of such Securities in its customary manner (subject to the record retention requirements of the Exchange Act) all Securities surrendered for registration of transfer, exchange, purchase, payment or cancellation and deliver a certificate of such disposal to the Issuer.Upon request, certification of the disposition of all canceled Securities shall be delivered to the Issuer. The Issuer may not issue new Securities to replace Securities that it has redeemed or paid or that have been delivered to the Trustee for cancellation. 25 Section 2.12.Defaulted Interest. If the Issuer defaults in a payment of interest on the Securities, it shall pay the defaulted interest in any lawful manner plus, to the extent lawful, interest payable on the defaulted interest, to the Persons who are Holders on a subsequent special record date, in each case at the rate provided in the Securities and in Section 5.01 hereof. The Issuer shall notify the Trustee in writing of the amount of defaulted interest proposed to be paid on each Security and the date of the proposed payment. The Issuer shall fix or cause to be fixed each such special record date and payment date, provided that no such special record date shall be less than 10 days prior to the related payment date for such defaulted interest. At least 15 days before the special record date, the Issuer (or, upon the written request of the Issuer, the Trustee in the name and at the expense of the Issuer) shall mail or cause to be mailed to Holders a notice that states the special record date, the related payment date and the amount of such interest to be paid. Section 2.13.CUSIP Numbers. The Issuer in issuing the Securities may use “CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use “CUSIP” numbers in notices of purchase or redemption as a convenience to Holders; provided that any such notice may state that no representation is made as to the correctness of such numbers either as printed on the Securities or as contained in any notice of a purchase or redemption and that reliance may be placed only on the other identification numbers printed on the Securities, and any such purchase or redemption shall not be affected by any defect in or omission of such numbers.The Issuer shall promptly notify the Trustee of any change in the CUSIP numbers. ARTICLE 3 REPURCHASE Section 3.01. Offer to Repurchase upon a Fundamental Change. (a)If a Fundamental Change occurs at any time on or prior to March 20, 2013, the Issuer shall make an offer to repurchase all of the Securities.A Holder may accept that offer in respect of all or part of that Holder’s Securities not previously called for redemption (in principal amounts of $1,000 or an integral multiple thereof) for a purchase price equal to the Fundamental Change Purchase Price, subject to satisfaction by or on behalf of the Holder of the requirements set forth below.If a Fundamental Change occurs after March20, 2013, the Issuer shall not be required to make an offer to repurchase any Securities, except as provided in Section3.02 hereof.Upon any repurchase of the Securities pursuant to an offer made under this Section 3.01, the Issuer may elect to pay the Fundamental Change Repurchase Price in cash, Common Shares or a combination of cash and Common Shares, at the Issuer’s option; provided, however, that the Issuer may only deliver Common Shares as payment if, at the Fundamental Change Purchase Date: (1)no Event of Default under this Indenture shall have occurred and be continuing; (2)the Common Shares so del ivered shall be listed on the principal U.S. National Securities Exchange and a Recognized Stock Exchange in Canada on which the Issuer’s Common Shares then trade, or, if the Issuer’s Common Shares do not at that time trade on a U.S. National Securities Exchange or a Recognized Stock Exchange in Canada, the Common Shares so delivered shall be listed on a U.S. National Securities Exchange; and 26 (3)if not otherwise freely tradable under applicable securities laws, the Common Shares so delivered shall be registered under the Securities Act and, if required, qualified for distribution under applicable Canadian securities law (and shall otherwise be qualified or exempted from any applicable “Blue Sky” laws). Common Shares delivered as payment of all or part of the Fundamental Change Purchase Price shall be deemed to have a value per Common Share delivered equal to the average of the Daily VWAP for each of the ten consecutive Trading Days ending on the third Trading Day before the Fundamental Change Purchase Date. (b)Within 15 days after the occurrence of a Fundamental Change, the Issuer shall provide written notification to the Holders of the Fundamental Change and of the offer to repurchase arising as a result of the Fundamental Change (the “Issuer Notice”).The Issuer Notice shall also be delivered to the Trustee.The notice shall include a form of Fundamental Change Purchase Notice to be completed by the Holder containing the information contemplated by Section 3.01(c) and shall state: (1)the date of such Fundamental Change, the clause in the definition of “Fundamental Change” herein under which such Fundamental Change falls, and, briefly, the events causing the Fundamental Change; (2)the date by which the Fundamental Change Purchase Notice must be delivered to the Paying Agent; (3)the date on which the Issuer will repurchase Securities in connection with a Fundamental Change, which must be not less than 20 Business Days nor more than 30 Business Days after the date of the Issuer Notice (such date, the “Fundamental Change Purchase Date”); (4)the Fundamental Change Purchase Price; (5)the name and address of the Trustee, the Paying Agent and the Conversion Agent; (6)that Securities in respect of which a Fundamental Change Purchase Notice is provided by a Holder shall not be convertible; (7)that Securities must be surrendered to the Paying Agent (which surrender may, if applicable, be effected through the facilities of the Depository) to collect payment of the Fundamental Change Purchase Price; (8)that the Fundamental Change Purchase Price for any Security as to which a Fundamental Change Purchase Notice has been duly given will be paid within five Business Days after the later of the Fundamental Change Purchase Date or the time at which such Securities are surrendered for repurchase; 27 (9)that, unless the Issuer defaults in making payment of the Fundamental Change Purchase Price, such Securities shall cease to be Outstanding and interest on such Securities shall cease to accrue and all rights of the Holders of such Securities shall terminate on and after the Fundamental Change Purchase Date; and (10)the CUSIP number of the Securities. The Issuer shall also disseminate a press release through Dow Jones & Company, Inc. or Bloomberg Business News announcing the occurrence of such Fundamental Change or publish this information on the Issuer’s website, or through such other public medium as the Issuer shall deem appropriate at such time. (c)A Holder may accept a repurchase offer made pursuant to this Section 3.01 upon delivery of a written notice of such Holder’s acceptance of the repurchase offer (a “Fundamental Change Purchase Notice”) to the Trustee (or any Paying Agent) at any time on or before the close of business on the second Business Day prior to the Fundamental Change Purchase Date, stating: (1)if such Securities are in certificated form, the certificate number(s) of the Securities which the Holder will deliver to be repurchased; (2)the portion of the principal amount of the Securities to be repurchased, in multiples of $1,000, provided that the remaining principal amount of Securities is in an authorized denomination; and (3)that such Security shall be repurchased pursuant to the applicable provisions hereof and of the Securities. The Trustee (or any Paying Agent) shall promptly notify the Issuer in writing of the receipt by it of any Fundamental Change Purchase Notice. Book-entry transfer of Securities in book-entry form in compliance with the Applicable Procedures or delivery of Securities in certificated form (together with all necessary endorsements) to the Paying Agent at the offices of the Paying Agent and delivery of such Security shall be conditions to the receipt by the Holder of the Fundamental Change Purchase Price therefor.Holders electing to require the Issuer to repurchase Securities must effect such transfer or delivery to the Paying Agent prior to the Fundamental Change Purchase Date to receive payment of the Fundamental Change Purchase Price. (d)A Fundamental Change Purchase Notice is irrevocable and may not be withdrawn. 28 (e)On or before 11:59 a.m. (New York City time) on the Fundamental Change Purchase Date, the Issuer shall deposit with the Paying Agent money sufficient to pay the portion of the aggregate Fundamental Change Purchase Price of the Securities to be purchased pursuant to this Section 3.01 that is being paid in cash.The Issuer shall also deliver to the Paying Agent at such time an Officer’s Certificate setting forth the number of Common Shares being issued to Holders on the Fundamental Change Purchase Date as payment of the aggregate Fundamental Change Purchase Price, along with the deemed value thereof calculated in the manner set forth in Section 3.01(a).If the Paying Agent holds, in accordance with the terms of the Indenture, money that, when added to the deemed value of such Common Shares, is sufficient to pay the Fundamental Change Purchase Price of such Securities on the Fundamental Change Purchase Date or the Business Day following the Fundamental Change Purchase Date, then, on and after such date, such Securities shall cease to be Outstanding and interest on such Securities shall cease to accrue and all rights of the Holders of such Securities shall terminate (other than the right to receive the Fundamental Change Purchase Price after delivery or transfer of the Securities).Such will be the case whether or not book-entry transfer of the Securities in book-entry form is made and whether or not Securities in certificated form, together with the necessary endorsements, are delivered to the Paying Agent.Where the Fundamental Change Purchase Price is being paid in a combination of cash and Common Shares, the Holders of such Securities shall receive cash and Common Shares in the same proportion (as may be adjusted by the Paying Agent or the Issuer to account for rounding of share amounts) as the amounts of cash and Common Shares each bear to the aggregate Fundamental Change Purchase Price. (f)Notwithstanding the foregoing, the Issuer will not make an offer to repurchase the Securities in accordance with the provisions of this Section 3.01 if there has occurred and is continuing an Event of Default with respect to the Securities and the principal amount of the Securities has been accelerated and such acceleration has not been rescinded on or prior to such date. (g)The Issuer will comply, to the extent it deems applicable in good faith, with the provisions of Rule 13e-4 and Regulation 14D and 14E under the Exchange Act, any other successor laws or regulations or other applicable law, and if compliance therewith requires modification to any of the procedures described in this Section 3.01, the procedures required thereby shall supersede those prescribed herein. (h)The Paying Agent will promptly return to the respective Holders thereof any Securities with respect to which a Fundamental Change Purchase Notice has been withdrawn in compliance with this Indenture. Section 3.02.Repurchase of Securities at the Option of Holders. (a)A Holder of Securities has the right, at such Holder’s option, to require the Issuer to repurchase such Holder’s Securities, in whole or in part (in principal amounts of $1,000 or an integral multiple thereof) for the Repurchase Price on March 15, 2013, March 15, 2018 and March 15, 2023 (each, a “Repurchase Date”).Upon any repurchase of the Securities pursuant to an offer made under this Section 3.02, the Issuer may elect to pay the Repurchase Price in cash, Common Shares or a combination of cash and Common Shares, at the Issuer’s option; provided, however, that the Issuer may only deliver Common Shares as payment if, at the applicable Repurchase Date: 29 (1)no Event of Default under this Indenture shall have occurred and be continuing; (2)the Common Shares so delivered shall be listed on the principal U.S. National Securities Exchange and a Recognized Stock Exchange in Canada on which the Issuer’s Common Shares then trade, or, if the Issuer’s Common Shares do not at that time trade on a U.S. National Securities Exchange or a Recognized Stock Exchange in Canada, the Common Shares so delivered shall be listed on a U.S. National Securities Exchange; and (3)if not otherwise freely tradable under applicable securities laws, the Common Shares so delivered shall be registered under the Securities Act and, if required, qualified for distribution under applicable Canadian securities law (and shall otherwise be qualified or exempted from any applicable “Blue Sky” laws). Common Shares delivered as payment of all or part of the Repurchase Price shall be deemed to have a value per Common Share delivered equal to the average of the Daily VWAP for each of the ten consecutive Trading Days ending on the third Trading Day before the applicable Repurchase Date. (b)A Holder shall provide written notification to Paying Agent of its intent to require the Issuer to purchase such Holder’s Securities, received by the Paying Agent no earlier than the opening of business 60Business Days prior to the relevant Repurchase Date and no later than the close of business on the fifth Business Day prior to the relevant Repurchase Date (the “Repurchase Notice”) stating: (1)if such Securities are in certificated form, the certificate number(s) of the Securities which the Holder will deliver to be repurchased (if such Securities are not certificated, the Repurchase Notice must comply with Applicable Procedures); (2)the portion of the principal amount of the Securities to be repurchased, in integral multiples of $1,000, provided that the remaining principal amount of Securities is in an authorized denomination; and (3)that such Security shall be repurchased pursuant to the applicable provisions hereof and of the Securities. The Issuer shall also disseminate a press release through Dow Jones & Company, Inc. or Bloomberg Business News containing the information included on the Repurchase Notice, or publish such information on the Issuer’s website or through such other public medium as the Issuer shall deem appropriate at such time. Book-entry transfer of Securities in book-entry form in compliance with the Applicable Procedures or delivery of Securities in certificated form (together with all necessary endorsements) to the Paying Agent at the offices of the Paying Agent and delivery of such Security shall be conditions to the receipt by the Holder of the Repurchase Price therefor.Holders electing to require the Issuer to repurchase Securities must effect such transfer or delivery to the Paying Agent prior to the Repurchase Date to receive payment of the Repurchase Price. 30 (c)A Repurchase Notice may be withdrawn in whole by a Holder by means of a written notice of withdrawal delivered to the office of the Paying Agent prior to 5:00 p.m., New York City time, on the second Business Day prior to the Repurchase Date specifying: (1)the principal amount of Securities being withdrawn, in integral multiples of $1,000, (2)if such Securities are in certificated form, the certificate number(s) of the Securities being withdrawn; and (3)the principal amount of Securities, if any, that remains subject to Repurchase Notice, which must be an integral multiple of $1,000. If the Securities subject to the notice of withdrawal are in book-entry form, the above notices must also comply with the Applicable Procedures. (d)A Holder must either effect book-entry transfer or deliver the Securities, together with necessary endorsements, to the office of the Paying Agent after delivery of the Repurchase Notice to receive payment of the Repurchase Price. (e)On or before 11:59 a.m. (New York City time) on the Repurchase Date, the Issuer shall deposit with the Paying Agent money sufficient to pay the aggregate Repurchase Price of the Securities to be purchased pursuant to this Section 3.02.The Issuer shall also deliver to the Paying Agent at such time an Officer’s Certificate setting forth the number of Common Shares being issued to Holders on the Repurchase Date as payment of the aggregate Repurchase Price, along with the deemed value thereof calculated in the manner set forth in Section 3.02(a).If the Paying Agent holds, in accordance with the terms of the Indenture, money that, when added to the deemed value of such Common Shares, is sufficient to pay the Repurchase Price of such Securities on the Repurchase Date or the Business Day following the Repurchase Date, then, on and after such date, such Securities shall cease to be Outstanding and interest on such Securities shall cease to accrue and all rights of the Holders of such Securities shall terminate (other than the right to receive the Repurchase Price after delivery or transfer of the Securities).Such will be the case whether or not book entry transfer of the Securities in book entry form is made and whether or not Securities in certificated form, together with the necessary endorsements, are delivered to the Paying Agent.Where the Repurchase Price is being paid in a combination of cash and Common Shares, the Holders of such Securities shall receive cash and Common Shares in the same proportion (as may be adjusted by the Paying Agent or the Issuer to account for rounding of share amounts) as the amounts of cash and Common Shares each bear to the aggregate Repurchase Price. (f)The Issuer will comply, to the extent it deems applicable in good faith, with the provisions of Rule 13e-4 and Regulation 14D and 14E under the Exchange Act, any other successor laws or regulations or other applicable law, and if compliance therewith requires modification to any of the procedures described in this Section 3.02, the procedures required thereby shall supersede those prescribed herein. 31 Section 3.03.Offer to Repurchase for Taxation Reasons. (a)The Issuer may, but is not obligated to, offer to repurchase the Securities in whole, but not in part, at any time, upon not less than 30 nor more than 60 days’ prior written notice delivered to the Holders (the “Tax Repurchase Notice”), with a copy of such notice delivered to the Trustee and Paying Agent, for cash equal to the Tax Repurchase Price on the date of repurchase set forth by the Issuer in such notice (the “Tax Repurchase Date”) if the Issuer determines in good faith that, as a result of: (1)the law (or any regulations or rulings promulgated thereunder) of Canada or any province or territory or other political subdivision thereof having the legal authority to impose tax affecting taxation; or (2)an official position regarding the application, administration or interpretation of such laws, regulations or rulings (including a holding, judgment or order by a court of competent jurisdiction), (such law, regulations, rulings or official position described in clause(1) or (2), the “Specified Tax”), the Issuer is, or on the next Interest Payment Date would be, required to pay any Additional Amounts. The Issuer shall disseminate a press release through Dow Jones & Company, Inc. or Bloomberg Business News containing the information included on the Tax Repurchase Notice, or publish such information on the Issuer’s website or through such other public medium as the Issuer shall deem appropriate at such time. (b)Following the Tax Repurchase Date in respect of the relevant Tax Repurchase Notice, the Company will not be obligated to pay Additional Amounts that are solely the result of the Specified Tax, notwithstanding the provisions of Section4.07 hereof. (c)The Tax Repurchase Notice sent to the Holders of Securities in accordance with the provisions of the two preceding paragraphs shall state: (1)the name and address of the Paying Agent and Conversion Agent; (2)the then current Conversion Rate; (3)that Securities subject to the Tax Repurchase Offer may be converted at any time prior to the close of business on the second Business Day immediately preceding the Tax Repurchase Date; (4)that Holders who wish to convert Securities must comply with the procedures relating thereto specified in Section 4.02 hereof; and (5)that Holders wishing to retain their Securities following the Tax Repurchase Date must comply with the procedures set forth in Section 3.03(d) hereof. 32 (d)A Holder shall provide to the Paying Agent written notification of its intent to retain its Securities following the Tax Repurchase Date (the “Refusal Notice”) so as to be received by the Paying Agent no later than the close of business on the day that is five Business Days prior to the Tax Repurchase Date stating: (1)if such Securities are in certificated form, the certificate number(s) of the Securities which the Holder will retain (if such Securities are not certificated, the Repurchase Notice must comply with Applicable Procedures); (2)the portion of the principal amount of the Securities to be retained, in integral multiples of $1,000, provided that the remaining principal amount of Securities is in an authorized denomination; and (3)the principal amount of Securities, if any, that remains subject to Tax Repurchase Notice, which must be an integral multiple of $1,000. If the Securities subject to the Refusal Notice are in book-entry form, the above notices must also comply with the Applicable Procedures. (e)Any Outstanding Securities for which the Paying Agent has not received a Refusal Notice shall be repurchased by the Issuer on the Tax Repurchase Date.If the Paying Agent holds funds sufficient to pay the Tax Repurchase Price for such Securities on the Tax Repurchase Date, then on and after such date: (i)such Securities will cease to be Outstanding; (ii)interest on such Securities will cease to accrue; and (iii)all rights of Holders of such Securities will terminate except the right to receive the Tax Repurchase Price. (f)The Issuer will comply, to the extent it deems applicable in good faith, with the provisions of Rule 13e-4 and Regulation 14D and 14E under the Exchange Act, any other successor laws or regulations or other applicable law, and if compliance therewith requires modification to any of the procedures described in this Section 3.03, the procedures required thereby shall supersede those prescribed herein. Section 3.04.Repayment to the Issuer.To the extent that the aggregate amount of cash deposited by the Issuer pursuant to Section 3.01, 3.02 or 3.03 exceeds the aggregate Fundamental Change Purchase Price, Repurchase Price or Tax Repurchase Price, as applicable, of the Securities or portions thereof being purchased (including, with respect to the aggregate Fundamental Change Purchase Price or Repurchase Price, the deemed value of any Common Shares delivered as payment thereof, calculated in accordance with Section 3.01(a) or 3.02(a), as applicable), then promptly after the Fundamental Change Purchase Date, Repurchase Date or Tax Repurchase Date, as applicable, the Trustee or a Paying Agent, as the case may be, shall return any such excess cash to the Issuer. 33 Section 3.05.Securities Purchased in Part.Any Security that is to be purchased only in part shall be surrendered at the office of a Paying Agent, and promptly after the Fundamental Change Purchase Date, Repurchase Date or Tax Repurchase Date, as applicable, the Issuer shall execute and the Trustee shall authenticate and deliver to the Holder of such Security, without service charge, a new Security or Securities, of such authorized denomination or denominations as may be requested by such Holder (which must be equal to $1,000 principal amount or any integral thereof), in aggregate principal amount equal to, and in exchange for, the portion of the principal amount of the Security so surrendered that is not purchased. Section 3.06.Repurchase of Securities by Third Parties.The Issuer may arrange for a third party to purchase any Securities for which the Issuer has received a valid Fundamental Change Purchase Notice or Repurchase Notice that is not withdrawn, in the manner and otherwise in compliance with the requirements set forth herein. If a third party purchases any Securities under these circumstances, then interest will continue to accrue on those Securities and those Securities will continue to be Outstanding after the Fundamental Change Purchase Date, or Repurchase Date, as applicable. The third party subsequently may resell those purchased Securities to other Holders in accordance with the transfer provisions herein, and those Securities will be fungible with all other Securities then Outstanding. Section 3.07.Purchase of Securities in Open Market.The Issuer may from time to time repurchase the Securities in open market purchases or negotiated transactions at varying prices without prior notice to Holders. Any Security that the Issuer purchases or a third party purchases may, to the extent permitted by applicable law and subject to restrictions contained in the purchase agreement with the Initial Purchasers, be resold or may, at the Issuer’s or such third party’s option, be surrendered to the Trustee for cancellation. Any Securities surrendered for cancellation may not be reissued or resold and will be canceled promptly in accordance with Section 2.11. ARTICLE 4 CONVERSION Section 4.01.Right to Conversion.Subject to the conditions set forth in this Article 4, a Holder of any Securities not previously redeemed or repurchased shall have the right, at such Holder’s option, to exchange each $1,000 principal amount of Securities, into cash, Common Shares or a combination of cash and Common Shares, at the Issuer’s option, by surrender of such Securities so to be converted in whole or in part, together with any required funds, under the circumstances and in the manner described in this Article 4, (a) at any time on or after December15, 2027 and prior to the close of business on the second Business Day immediately prior to the Final Maturity Date; and (b) upon occurrence of any of the following events: (i)Conversion Upon Satisfaction of Market Price Condition.During any calendar quarter commencing at any time after June 30, 2008 (and only during such calendar quarter), if the Closing Sale Price of the Common Shares for at least 20 Trading Days in the period of 30 consecutive Trading Days ending on the last Trading Day of the preceding calendar quarter is at least 130% of the Conversion Price in effect on the last day of the preceding calendar quarter. 34 The Conversion Agent shall, on behalf of the Issuer, determine the Closing Sale Price of the Common Shares on a daily basis during the time period specified in this Section 4.01(b)(i) and whether the Securities shall be convertible as a result of the occurrence of an event specified in this clause (i) and, if the Securities shall be so convertible, the Conversion Agent shall promptly deliver to the Issuer and the Trustee (if the Trustee is not the Conversion Agent) written notice thereof. (ii)Conversion Upon Satisfaction of Trading Price Condition.During the five consecutive Trading Day period following any five consecutive Trading Days in which the average of the Trading Prices per $1,000 principal amount of Securities was less than 98% of the average of the Closing Sale Prices of a Common Share for such period, multiplied by the average of the Applicable Conversion Rate during such five consecutive Trading Day period. The Trustee shall have no obligation to determine the Trading Price of the Securities unless the Issuer shall have requested such determination, and the Issuer shall have no obligation to make such request unless a Holder provides the Issuer with reasonable evidence that the Trading Price per $1,000 principal amount of Securities would be less than 98% of the Closing Sale Price per Common Share multiplied by the Applicable Conversion Rate, or that no such prices can reasonably be determined, whereupon the Issuer shall instruct the Trustee to determine the Trading Price of the Securities beginning on the next Trading Day and on each successive Trading Day until the Trading Price per $1,000 principal amount of Securities is greater than or equal to 98% of the Closing Sale Price per Common Share multiplied by the Applicable Conversion Rate.If the Issuer does not request a determination from the Trustee when so required by the Holders, the Trading Price of the Securities shall be deemed to be less than 98% of the Closing Sale Price per Common Share multiplied by the Applicable Conversion Rate on each day that the Issuer fails to do so. (iii)Conversion Upon Notice of Redemption.Such Securities have been called by the Issuer for redemption or have been subject to a Tax Repurchase Offer, in which event a Holder may surrender for conversion any of the Securities called for redemption or which have been subject to a Tax Repurchase Offer at any time prior to the close of business on the second Business Day immediately prior to the Redemption Date or Tax Repurchase Date, as applicable. (iv)Conversion Upon Delisting of the Common Shares.At any time beginning on the first Business Day after the Common Shares shall have ceased to be listed on a U.S. National Securities Exchange or a Recognized Stock Exchange in Canada, or otherwise approved for trading on an over-the-counter trading market in the United States or Canada for a period of 30 consecutive Trading Days. (v)Conversion Upon Specified Transactions.The Issuer elects to: 35 (1)distribute to all holders of Common Shares rights, warrants or options entitling them to purchase, for a period of up to 45 days after the issuance thereof, Common Shares at a price per share that is less than the Closing Sale Price per Common Share on the Trading Day immediately preceding the declaration date of such distribution; or (2)distribute to all holders of Common Shares the Issuer’s assets, debt securities or rights to purchase securities of the Issuer, which distribution has a per share value exceeding 15% of the Closing Sale Price of the Common Shares on the Trading Day immediately preceding the declaration date of such distribution, in which event, the Issuer must notify the Holders at least 25 scheduled Trading Days prior to the Ex-Dividend date for such distribution, and Holders shall have the right to convert their Securities at any time until the earlier of the close of business on the Business Day immediately preceding the Ex-Dividend Date or an announcement by the Issuer that such distribution will not take place; provided, however, that a Holder may not exercise the right to convert if the Holder may participate, on an as-converted basis, in the distribution without conversion of the Securities. In addition, if the Issuer undergoes a Fundamental Change or is a party to a consolida­tion, amalgamation, statutory arrangement, merger or binding share exchange not constituting a Fundamental Change pursuant to which Common Shares would be exchanged for cash, securities or other property (the “Reference Property”), a Holder may convert Securities at any time from and after the date that is 15 Business Days prior to the anticipated effective date of the transaction until 15 Business Days after the actual date of such transaction.The Issuer shall notify Holders as promptly as practicable following the date the Issuer publicly announces such transaction (but in no event less than 15 days prior to the anticipated effective date of the transaction).If the Issuer is a party to such a consolidation, amalgamation, statutory arrangement, merger or binding share exchange pursuant to which Common Shares would be exchanged for Reference Property, then at the effective time of the transaction, the Holder’s right to convert the Securities for Common Shares shall be changed into a right to convert the Securities into the kind and amount of Reference Property that the Holder would have received if the Holder had converted its Securities immediately prior to the effective time of the transaction.If holders of Common Shares have the opportunity to elect the form of consideration to be received in such transaction, the consideration into which the Securities will be convertible after such transaction will be the weighted average of the types and amounts of consideration received by the holders of Common Shares that affirmatively make such election.However, if at any time prior to March 15, 2013, Holders would otherwise be entitled to receive, upon conversion of the Securities, Ineligible Consideration, Holders will not be entitled to receive the Ineligible Consideration, but the Issuer or its successor or acquirer, as the case may be, will have the right (at the Issuer’s sole option or that of its successor or acquirer, as the case may be) to deliver either Ineligible Consideration or “prescribed securities” for the purposes of clause212(1)(b)(vii)(E) of the Tax Act with a market value equal to the market value of the Ineligible Consideration, as determined by the Issuer (or successor or acquirer) in good faith, and the conversion rate will be adjusted if so provided pursuant to Section 4.03. 36 If a Holder converts its Securities pursuant to this Section 4.01(b)(v) and, if such Holder shall be entitled to an adjustment for additional Common Shares as provided by Section4.03 hereof, the conversion of the Securities shall settle after the effective time of the transaction, notwithstanding Section 4.11 hereof.If a Holder converts its Securities at any time following the effective time of the transaction, the amount will be paid based on the kind and amount of Reference Property. A Security in respect of which a Holder has delivered a Fundamental Change Purchase Notice may not be converted.A Security in respect of which a Holder has delivered a Repurchase Notice exercising such Holder’s right to accept the Issuer’s offer to repurchase such Security pursuant to Section 3.02 hereof, or which is the subject of a Tax Repurchase Offer for which no Refusal Notice has been received by the Issuer, may be converted only if such Repurchase Notice is withdrawn in accordance with Section 3.02(c), or if a Refusal Notice is received by the Issuer, as applicable, prior to 5:00 p.m., New York City time, on the second Business Day immediately prior to the Repurchase Date or Tax Repurchase Date, as applicable. A Holder of Securities is not entitled to any rights of a holder of Common Shares until such Holder has converted its Securities and received upon conversion thereof Common Shares. Section 4.02.Exercise of Conversion Right; No Adjustment for Interest or Dividends.In order to exercise the conversion right with respect to any Security in certificated form, the Issuer must receive at the office or agency of the Issuer maintained for that purpose or, at the option of such Holder, the Corporate Trust Office, such Security with the original or facsimile of the form entitled “Conversion Notice” on the reverse thereof (the “Conversion Notice”), duly completed and signed manually or by facsimile, together with such Securities duly endorsed for transfer, accompanied by the funds, if any, required by this Section 4.02. Such notice shall also state the name or names (with address or addresses) in which the certificate or certificates for Common Shares that shall be issuable on such conversion shall be issued, and shall be accompanied by transfer or similar taxes to be paid by the Holder, if required pursuant to Section4.07. To convert the Securities, a Holder must (a) complete and manually sign the Conversion Notice on the reverse of the Security (or complete and manually sign a facsimile of such notice) and deliver such notice to the Conversion Agent at the office maintained by the Conversion Agent for such purpose, (b) with respect to Securities that are in certificated form, surrender the Securities to the Conversion Agent, (c) furnish appropriate endorsements and transfer documents if required by the Conversion Agent and (d) pay any transfer or similar tax, if required to be paid by the Holder pursuant to Section4.07. The date on which the Holder satisfies all such requirements shall be deemed to be the date on which the applicable Securities shall have been tendered for conversion (the “Conversion Date”). Whether the Securities to be converted are held in book-entry or certificated form and are Restricted Securities, the Conversion Notice will require the Holder to certify that it or the Person on whose behalf the Securities are being converted is a qualified institutional buyer within the meaning of Rule 144A under the Securities Act. 37 Upon surrender of a Security for conversion by a Holder, such Holder shall deliver to the Issuer cash equal to the amount that the Issuer is required to deduct and withhold under applicable law in connection with the conversion; provided, however, if the Holder does not deliver such cash, the Issuer may deduct and withhold from the amount of consideration otherwise deliverable to such Holder the amount required to be deducted and withheld under applicable law (and not otherwise delivered by the Holder in cash). If the Issuer is required to deliver Common Shares upon settlement in accordance with Sections 4.03 and 4.11, if applicable, not later than the Settlement Date, after satisfaction of the requirements for conversion set forth above, subject to compliance with any restrictions on transfer if Common Shares issuable on conversion are to be issued in a name other than that of the Holder (as if such transfer were a transfer of the Security or Securities (or portion thereof) so converted), and in accordance with the time periods set forth in this Article 4, the Issuer shall deliver to such Holder at the office or agency maintained by the Issuer for such purpose pursuant to Section 2.03 hereof, (i) a certificate or certificates for the number of full Common Shares issuable upon the conversion of such Security or portion thereof as determined by the Issuer in accordance with the provisions of Sections 4.03 and 4.11 and (ii) a check or cash in respect of any fractional interest in respect of a Common Share arising upon such conversion, calculated by the Issuer as provided in Section 4.06.The cash, and, if applicable, a certificate or certificates for the number of full Common Shares into which the Securities are converted (and cash in lieu of fractional shares) will be delivered to a converting Holder after satisfaction of the requirements for conversion set forth above, in accordance with this Section 4.02 and Sections 4.03 (if applicable) and 4.11. The Person in whose name any certificate or certificates for Common Shares shall be issuable upon such conversion shall be deemed to have become on said date the holder of record of the shares represented thereby, to the extent permitted by applicable law; provided that any such surrender on any date when the stock transfer books of the Issuer shall be closed shall constitute the Person in whose name the certificates are to be issued as the record holder thereof for all purposes on the next succeeding day on which such stock transfer books are open, but such conversion shall be at the Conversion Rate in effect on the Conversion Date. Any Security or portion thereof surrendered for conversion during the period from 5:00p.m., New York City time, on the record date for any interest payment date to 5:00 p.m., New York City time, on the applicable Interest Payment Date shall be accompanied by payment, in immediately available funds or other funds acceptable to the Issuer, of an amount equal to the interest otherwise payable on such Interest Payment Date on the principal amount being converted; provided that no such payment need be made (1) if a Holder converts its Securities in connection with a redemption or Tax Repurchase Offer and the Issuer has specified a Redemption Date or Tax Redemption Date that is after a record date and on or prior to the Business Day immediately succeeding the next Interest Payment Date, or (2) if a Holder converts its Securities in connection with a Fundamental Change and the Issuer has specified a Fundamental Change Purchase Date that is after a record date and on or prior to the corresponding Interest Payment Date.Except as otherwise provided above in this Section 4.02, no payment or other adjustment shall be made for interest accrued on any Security converted or for dividends on any shares issued upon the conversion of such Security as provided in this Section 4.02. 38 Upon the conversion of an interest in a Global Security, the Conversion Agent, or the Custodian at the direction of the Conversion Agent, shall make a notation on such Global Security as to the reduction in the principal amount represented thereby. The Issuer shall notify the Trustee in writing of any conversions of Securities effected through any Conversion Agent other than the Trustee. Upon the conversion of a Security, a Holder will not receive any cash payment of interest (unless such conversion occurs between a Regular Record Date and the Interest Payment Date to which it relates as described above) and the Issuer will not adjust the Conversion Rate to account for accrued and unpaid interest. The Issuer’s delivery to the Holder of cash or Common Shares will be deemed to satisfy the Issuer’s obligation with respect to such Security. Accordingly, the accrued but unpaid interest attributable to the period from the Issue Date of the Security to the Conversion Date, with respect to the converted Security, shall not be deemed canceled, extinguished or forfeited, but rather shall be deemed to be paid in full to the Holder thereof through delivery of cash or Common Shares (together with the cash payment, if any in lieu of fractional shares) in exchange for the Security being converted pursuant to the provisions hereof. In case any Security of a denomination greater than $1,000 shall be surrendered for partial conversion, and subject to Section 2.02 hereof, the Issuer shall execute and the Trustee shall authenticate and deliver to the Holder of the Security so surrendered, without charge to the Holder, a new Security or Securities in authorized denominations in an aggregate principal amount equal to the unconverted portion of the surrendered Security. Section 4.03.Conversion Rate Adjustment After Certain Fundamental Change. (a)Subject to the provisions hereof, if a Holder elects to convert its Securities following the consummation of any Fundamental Change described in clauses (1) or (2) of the definition of Fundamental Change on or prior to March 20, 2013 (the “Additional Shares Fundamental Change”) and a Holder elects to convert Securities in connection with such transaction pursuant to Section 4.01(b)(v), the Issuer will increase the Applicable Conversion Rate for the Securities surrendered for conversion by a number of additional Common Shares described below (the “Fundamental Change Event Shares”).A conversion of Securities will be deemed for these purposes to be “in connection with” such Additional Shares Fundamental Change if the notice of conversion of the Securities is received by the Conversion Agent on or after the date which is 15 days prior to the anticipated effective date of the Additional Shares Fundamental Change and, on or prior to the date that is the fifteenth Business Day following the effective date of the Additional Shares Fundamental Change. (b)The number of Fundamental Change Event Shares shall be determined by reference to the table in paragraph (e) below and shall be based on the date on which the Additional Shares Fundamental Change becomes effective (the “Effective Date”) and the price (the “Share Price”) paid per Common Share in such transaction. If the holders of Common Shares receive only cash in the relevant Additional Shares Fundamental Change transaction, the Share Price will equal the cash amount paid per Common Share.In all other cases, the Share Price will equal the average of the Closing Sale Prices of the Common Shares on the ten consecutive Trading Days up to but excluding the Effective Date. 39 (c)Notwithstanding anything herein to the contrary, in no event shall the total number of Common Shares issuable upon conversion exceed 49.1642 per $1,000 principal amount of Securities, subject to adjustment in the same manner as the Conversion Rate as set forth in Section 4.04 hereof. (d)The Share Prices set forth in the first row of the table below shall be adjusted as of any date on which the Conversion Rate of the Securities is adjusted pursuant to Section 4.04. The adjusted Share Prices will equal the Share Prices applicable immediately prior to such adjustment, multiplied by a fraction, (i) the numerator of which is the Conversion Rate immediately prior to the adjustment giving rise to the Share Price adjustment and (ii) the denominator of which is the Conversion Rate as so adjusted.In addition, the number of additional Common Shares will be subject to adjustment in the same manner as the Conversion Rate set forth under Section 4.04 hereof. (e)Subject to paragraph(c) of this Section4.03, the following table sets forth the Share Price and number of Fundamental Change Event Shares issuable per $1,000 principal amount of Securities: Common Share Price Effective Date $ 20.34 $ 21.00 $ 25.00 $ 30.00 $ 35.00 $ 40.00 $ 50.00 $ 60.00 $ 70.00 $ 80.00 January 29, 2008 14.0469 13.1667 9.1300 6.1084 4.2962 3.1495 1.8654 1.2155 0.8439 0.6110 March 20, 2009 14.0469 13.2836 8.9663 5.7926 3.9439 2.8069 1.5907 1.0103 0.6920 0.5079 March 20, 2010 14.0469 13.1972 8.5684 5.2538 3.3945 2.3070 1.2200 0.7471 0.5076 0.3759 March 20, 2011 14.0469 12.8825 7.8727 4.4200 2.6108 1.6352 0.7742 0.4515 0.3256 0.2472 March 20, 2012 14.0469 12.3413 6.7108 3.0954 1.4726 0.7663 0.3124 0.2049 0.1559 0.1243 March 20, 2013 14.0469 12.5018 4.8827 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000 The exact Share Price and Effective Dates may not be set forth in the table, in which case: (1)if the Share Price is between two Share Price amounts in the table or the Effective Date is between two Effective Dates in the table, the number of Fundamental Change Event Shares will be determined by a straight-line interpolation between the number of Fundamental Change Event Shares set forth for the higher and lower Share Prices and the earlier and later Effective Dates, as applicable, based on a 365-day year; (2)if the Share Price is in excess of $80.00 per Common Share, subject to adjustment (the “Make Whole Cap”), no Fundamental Change Event Shares will be issued upon conversion; and (3)if the Share Price is less than $20.34 per Common Share, subject to adjustment (the “Make Whole Floor”), no Fundamental Change Event Shares will be issued upon conversion. The Make Whole Cap and Make Whole Floor shall be adjusted as of any date on which the Conversion Rate of the Securities is adjusted pursuant to Section 4.04 hereof. Section 4.04.Adjustment of Conversion Rate.The Conversion Rate shall be adjusted from time to time by the Issuer as follows: 40 (a)If the Issuer issues Common Shares as a dividend or distribution on the Common Shares to all holders of Common Shares, or if the Issuer effects a share split or share combination, the Conversion Rate will be adjusted based on the following formula: CR1 CR0×
